This is an appeal from a judgment annulling a supplemental assessment, for the years 1925, 1926, 1927, and 1928, of the standing timber on a tract of land which was properly assessed and bore its just proportion of taxes for those years. The issues presented are the same that were decided to-day in Delta Land 
Timber Co. v. Police Jury et al. (La. Sup., No. 29983)125 So. 585,1 and in Arthur L. Franklin v. Police Jury et al. (La. Sup., No. 29985) 125 So. 587.2 For the reasons given in those cases,
The judgment appealed from in this case is affirmed.
1 Ante, p. 537.
2 Ante, p. 541.